                                          Case 5:20-cv-01078-EJD Document 17 Filed 06/16/20 Page 1 of 2




                                   1
                                   2
                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         SCOTT JOHNSON,
                                   8                                                       Case No. 5:20-cv-01078-EJD
                                                        Plaintiff,
                                   9                                                       ORDER GRANTING DEFENDANTS’
                                                 v.                                        ADMINISTRATIVE MOTION FOR
                                  10                                                       RELIEF FROM GENERAL ORDER 56
                                         JKLM PROPERTIES, LLC, et al.,
                                  11                                                       Re: Dkt. No. 15
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendant JKLM Properties, LLC’s administrative motion for relief

                                  14   from General Order No. 56. See Defendant’s Motion for Administrative Relief from General

                                  15   Order 56 (“Mot.”), Dkt. 15. Plaintiff opposes Defendant’s administrative motion. See Opposition,

                                  16   MFAR (“Opp,”), Dkt. 16.

                                  17          General Order 56 requires the parties “to engage in a structured process designed to

                                  18   achieve early compliance with the ADA while minimizing the adversarial litigation process and

                                  19   concomitant fees.” Cullen v. Netfix, Inc., 2011 WL 13177618, at *1 (N.D. Cal. May 24, 2011)

                                  20   (quotation marks and citation omitted). The general order imposes an automatic stay on litigation

                                  21   proceedings and only allows a party to file a Rule 12(b) motion, unless the assigned judge orders

                                  22   otherwise. See N.D. Cal. General Order No. 56.

                                  23          The Court respects the process established by General Order 56 to facilitate and expedite

                                  24   the cure of ADA violations. However, Defendant argues that this Court lacks subject-matter

                                  25   jurisdiction over the case and requests leave to file a motion for judgment on the pleadings based

                                  26   on the alleged lack of standing. See Mot. at 3. The threshold issue of standing should be resolved

                                  27
                                       Case No.: 5:20-cv-01078-EJD
                                  28   ORDER GRANTING DEFENDANTS’ ADMINISTRATIVE MOTION FOR RELIEF FROM
                                       GENERAL ORDER 56
                                                                       1
                                          Case 5:20-cv-01078-EJD Document 17 Filed 06/16/20 Page 2 of 2




                                   1   as soon as possible. Thus, in the interests of judicial economy and efficiency. the Court GRANTS

                                   2   Defendant’s administrative motion for relief from General Order 56. Defendant may file a motion

                                   3   for judgment on the pleadings.

                                   4          IT IS SO ORDERED.

                                   5   Dated: June 16, 2020

                                   6                                                 ______________________________________
                                                                                     EDWARD J. DAVILA
                                   7                                                 United States District Judge
                                   8

                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24

                                  25
                                  26

                                  27
                                       Case No.: 5:20-cv-01078-EJD
                                  28   ORDER GRANTING DEFENDANTS’ ADMINISTRATIVE MOTION FOR RELIEF FROM
                                       GENERAL ORDER 56
                                                                       2
